Title: John Thaxter to Abigail Adams, 18 January 1780
From: Thaxter, John
To: Adams, Abigail



Madam
Bilbao 18th. Jany. 1780

After twenty odd days spent in climbing Mountains, sinking into Valleys, tumbling over Rocks, pocking thro’ Mud and Mire, creeping along Plains, oversetting of Carriages &c., to the End of the Chapter of Evils, We arrived at this place. In addition to the above Combination of Evils, We had smoaky, scolding, dirty Inns to put up at. Cleanliness is a moral Virtue undoubtedly, but very little Attention is paid to it in that part of Spain in which We have travelled: So that We have had Evils natural and moral to cope with. We struggled patiently and perseveringly, like resolute Pilgrims, but thank Heaven this is not to be our abiding place. A Journey thro’ this part of Spain performed in the manner in which ours was, is sufficient to plant Stings of Asperity in the most placid Tempers and serene Dispositions. To be driven violently over rough rocky Road, and carted as it were upon a plain level Surface, would have made Yorick exclaim in very different Language from that which he prayed he might be enabled to use in perplex’d Situations. We bore it well, but Nature now and then would heave out Sighs and Groans.
We however are tolerably well off now, and should forget past Sorrow, was it not for the violent Colds that hang about Us—the Colds of Gallicia, Leon and Castile, the three provinces thro’ which We came.
Bilbao is about half as large as Boston. In it there are four Parish Churches, two Convents of Men; one of the Franciscan and the other of the Dominican Order—seven Nunneries of various Orders, Franciscan, Augustine &c. There is a Nunnery directly opposite our Lodgings. We see them peeping out of their Cells very often. It is a Cloister of very old Maids. I should reverence them, if they were obliged to continue in this Line of Life from the same principle, which holds and will hold me a Batchelor, viz. Necessity. Nay I should pity them too. But their Situation was originally the Result of Choice—it may be Election still perhaps.
Please to present my Duty, Respects, Compliments and Love where due. Accept my sincerest Wishes for your Health, and for all that Happiness which it is possible for you to enjoy in a Seperation from one of the best of Friends.

I have the Honor to be, Madam, with great Respect, your most obedient humble Servt.

